Exhibit 10(b)5

 

 

Southern Company Services, Inc.

Original Sheet No. 1

Second Revised Rate Schedule FERC Number 138

 

 

SOUTHERN COMPANY SYSTEM

INTERCOMPANY INTERCHANGE CONTRACT

 

ARTICLE I - RECITALS

 

Section 1.1: This contract is made and entered into this 1st day of May, 2007,
by and between Alabama Power Company, a corporation organized and existing under
the laws of the State of Alabama with its principal office in Birmingham,
Alabama; Georgia Power Company, a corporation organized and existing under the
laws of the State of Georgia with its principal office in Atlanta, Georgia; Gulf
Power Company, a corporation organized and existing under the laws of the State
of Florida with its principal office in Pensacola, Florida; Mississippi Power
Company, a corporation organized and existing under the laws of the State of
Mississippi with its principal office in Gulfport, Mississippi; and Southern
Power Company, a corporation organized and existing under the laws of the State
of Delaware with its principal office in Birmingham, Alabama, all such companies
being hereinafter collectively referred to as the “OPERATING COMPANIES” and
Southern Company Services, Inc., a subsidiary service company (“AGENT” or
“SCS”).

W I T N E S S E T H:

 

Section 1.2: WHEREAS, the common stock of the OPERATING COMPANIES is owned by
The Southern Company, a public utility holding company; and

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 2

Second Revised Rate Schedule FERC Number 138

 

 

Section 1.3: WHEREAS, the OPERATING COMPANIES can be operated as an integrated
electric utility system; and

 

Section 1.4: WHEREAS, the OPERATING COMPANIES have so operated their respective
electric generating facilities and conducted their system operations (generally
referred to as the “Pool”) pursuant to and in accordance with the provisions of
an interchange contract among themselves, the most recent of which being The
Southern Company System Intercompany Interchange Contract dated February 17,
2000, as modified effective July 1, 2006 to reflect an intra-corporate
reorganization (“the 2000 Contract”); and

 

Section 1.5: WHEREAS, the OPERATING COMPANIES desire to replace the 2000
Contract with an amended and restated contract; and

 

Section 1.6: WHEREAS, all of the OPERATING COMPANIES will continue to share in
all of the benefits and burdens of this IIC, including complying with operating,
dispatch and reserve requirements, participating in opportunity sales
transactions, and bearing responsibility for their portion of purchases.

 

Section 1.7: NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements hereinafter stated, the OPERATING COMPANIES agree and
contract as follows:

ARTICLE II - TERM OF CONTRACT

 

Section 2.1: This contract will be referred to as the Southern Company System
Intercompany Interchange Contract (“IIC”). The IIC shall become effective as
provided in Section 2.2 hereof, and

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 3

Second Revised Rate Schedule FERC Number 138

 

 

shall continue in effect from year to year thereafter subject to termination as
provided hereinafter. When this IIC has become effective, it shall supersede and
replace the 2000 Contract, and references to a section of such superseded
intercompany interchange contract in other agreements of the OPERATING COMPANIES
shall be taken to mean reference to the section of substantially like import in
this IIC.

 

Section 2.2: This IIC is submitted as part of a filing in compliance with the
orders of Federal Energy Regulatory Commission (“Commission” or “FERC”) in
Southern Company Services, Inc., Docket Nos. EL05-102, et al., 117 FERC ¶ 61,021
(2006) and Southern Company Services, Inc., Docket Nos. EL05-102, et al., 119
FERC ¶ 61,065 (2007). It is therefore the intention of the OPERATING COMPANIES
that this IIC shall become effective on the first day of the month following the
issuance of a final order by the Commission accepting that compliance filing
(including this IIC) in its entirety without change or modification. Absent such
acceptance, this IIC shall be null and void and the 2000 Contract shall remain
in effect as if this IIC had never been filed.

 

Section 2.3: This IIC may be terminated at any time by mutual agreement of the
OPERATING COMPANIES or may be terminated at any time by any OPERATING COMPANY by
its giving to each of the other OPERATING COMPANIES and the AGENT written notice
of its election to so terminate its participation in this IIC at least five (5)
years prior to the date of termination. This IIC shall continue in full force
and effect as to each OPERATING COMPANY until terminated as hereinabove
provided.

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 4

Second Revised Rate Schedule FERC Number 138

 

 

 

ARTICLE III - PRINCIPAL OBJECTIVES OF

INTERCOMPANY INTERCHANGE CONTRACT

 

Section 3.1: The purpose of this IIC is to provide the contractual basis for the
continued operation of the electric facilities of the OPERATING COMPANIES in
such a manner as to achieve the maximum possible economies consistent with the
highest practicable reliability of service, with the reasonable utilization of
natural resources and effect on the environment, and to provide a basis for
equitably sharing among the OPERATING COMPANIES the costs associated with the
operation of facilities that are used for the mutual benefit of all the
OPERATING COMPANIES.

 

Section 3.2: It is recognized that reliability of service and economy of
operation require that the energy supply to the system be controlled by means of
centralized economic dispatch and that this will require adequate communication
facilities and the provision of economic dispatch computer facilities and
automatic controls of generation.

 

Section 3.3: It is recognized that the IIC provides for the retention of lowest
cost energy resources by each OPERATING COMPANY for its own customers. Energy in
excess of that necessary to meet each OPERATING COMPANY’s requirements is
delivered to the Pool as Interchange Energy and may include: (i) energy
generated from plants other than conventional hydro or nuclear; and (ii)
purchased energy.

 

Section 3.4: It is recognized that, under this IIC, each OPERATING COMPANY will
share in the benefits and pay its share of the costs of coordinated operations
as agreed upon in accordance with

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 5

Second Revised Rate Schedule FERC Number 138

 

 

the terms hereof. All costs and revenues associated with wholesale transactions
under this IIC will be shared among all OPERATING COMPANIES on a comparable
basis through the application of the governing procedures and methodologies to
all such OPERATING COMPANIES.

 

Section 3.5: It is recognized by the OPERATING COMPANIES that coordinated
electric operation contemplates minimum cost of power supply upon the
interconnected system, consistent with service requirements and other operating
limitations. Benefits of integrated operation accruing to the respective
OPERATING COMPANIES are predicated upon cooperative efforts toward this
objective and are so reflected in all IIC determinations.

 

Section 3.6: This IIC is applicable only to the transactions described herein,
as specifically set forth in ARTICLE VII – INTERCHANGE CAPACITY TRANSACTIONS
BETWEEN THE OPERATING COMPANIES, ARTICLE VIII – INTERCHANGE ENERGY TRANSACTIONS
BETWEEN THE OPERATING COMPANIES, and ARTICLE IX – PROVISION FOR OTHER
INTERCHANGE TRANSACTIONS. Otherwise, sales between the OPERATING COMPANIES
(including, but not limited to, sales from Southern Power Company to the other
OPERATING COMPANIES or sales from the other OPERATING COMPANIES to Southern
Power Company) require an appropriate filing under Section 205 of the Federal
Power Act and acceptance thereof by the Commission.

ARTICLE IV - ESTABLISHMENT OF OPERATING COMMITTEE

AND DESIGNATION OF AGENT  

 

Section 4.1 – Establishment of Operating Committee: A designated representative
from each of the

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 6

Second Revised Rate Schedule FERC Number 138

 

 

OPERATING COMPANIES, together with a designated representative of the AGENT who
shall act as chairman, shall form and constitute an Operating Committee to meet
as needed to determine the methods of operation hereunder.

 

Section 4.2 – Duties of Operating Committee: The Operating Committee’s areas of
responsibility include such matters as developing the concepts, terms and
conditions of this IIC; providing guidance and direction to the AGENT regarding
economic power system operations and the costs associated therewith; reviewing
and recommending generation expansion plans for approval by the respective
OPERATING COMPANIES pursuant to Section 4.3; and addressing other power system
matters that relate to the overall coordinated operation of the Southern
electric system. Each OPERATING COMPANY representative has one vote and all
decisions must be unanimous.

 

Section 4.3 – Review and Recommendation of Generation Expansion Plans: The
Southern Power Company representative on the Operating Committee will not
participate in reviewing and recommending generation expansion plans of the
other OPERATING COMPANIES or the system, nor will the Southern Power Company
representative have access to materials developed in conjunction with the
formulation of such generation expansion plans. Notwithstanding Section 4.2
above, the Southern Power Company representative shall not be eligible to vote
with respect to these expansion plans. Moreover, Southern Power Company will not
receive market information from the other OPERATING COMPANIES through its
participation in the Operating Committee.

 

Section 4.4 – Transmission Information: The Operating Committee does not have
any duties or responsibilities with respect to transmission-related activities
(including transmission reliability) and,

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 7

Second Revised Rate Schedule FERC Number 138

 

 

consistent with the Standards of Conduct, will not receive non-public
transmission information. The IIC (including Operating Committee membership) is
not to serve as a means whereby non-public transmission information is shared in
a manner contrary to the Commission’s Standards of Conduct. Further, Southern
Power Company is to be treated as an Energy Affiliate under the Commission’s
Standards of Conduct and therefore cannot receive any non-public transmission
information.

 

Section 4.5 – Operating Committee Discretion: Certain provisions of the Manual
afford a degree of latitude to the Operating Committee with regard to decisions
that it is authorized to make thereunder. When such discretion is exercised, the
AGENT will summarize the decision in an informational filing to be submitted to
the Commission within ten (10) business days.

 

Section 4.6 – Designation of AGENT: SCS, as a party to this IIC, is designated
as AGENT of the OPERATING COMPANIES for purposes of this IIC. In addition, SCS
may serve as AGENT and represent the OPERATING COMPANIES, or any of them, in all
things to be done in the execution of and operation under existing contracts
with nonaffiliated utilities or entities (hereinafter referred to as “OTHERS”),
or contracts supplemental thereto.

 

Section 4.7 – Duties of AGENT: The AGENT is responsible for all administrative
and coordination functions in order to effectuate the terms and conditions of
this IIC. From time to time, the OPERATING COMPANIES, or any of them, may also
have contracts with OTHERS that provide for the purchase and/or sale of capacity
and/or energy by the OPERATING COMPANIES. The AGENT will make the payments
associated with purchases under these contracts and under any other contracts or
arrangements under which it acts as agent for the OPERATING COMPANIES. Each

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 8

Second Revised Rate Schedule FERC Number 138

 

 

OPERATING COMPANY will reimburse the AGENT for its portion of such total
payments in accordance with the arrangement in effect with respect to the
particular contract. Similarly, the AGENT will collect the payments due for
sales under these contracts (and under any other contracts or arrangements under
which it acts as agent) and will distribute such payments among the OPERATING
COMPANIES in accordance with the arrangement in effect with respect to the
particular contract.

 

Section 4.8 – Term of Agency: The provisions of this IIC providing for authority
for the AGENT to act on behalf of the OPERATING COMPANIES, or any of them, shall
be deemed to refer, insofar as applicable, to all contracts under which the
AGENT acts as agent for the OPERATING COMPANIES and, notwithstanding anything to
the contrary in ARTICLE II hereof, this IIC shall continue in effect insofar as
it pertains to other contracts under which the AGENT acts as agent for the
OPERATING COMPANIES during the life of any such contracts. The OPERATING
COMPANIES may, however, designate a new agent to act hereunder by giving thirty
(30) days written notice thereof to the AGENT, whereupon such new agent shall be
the AGENT hereunder.

ARTICLE V - OPERATION AND MAINTENANCE OF

ELECTRIC GENERATING FACILITIES

 

Section 5.1: The OPERATING COMPANIES agree to maintain their respective electric
generating facilities in good operating condition and to operate such facilities
in coordination with those of the other OPERATING COMPANIES as an integrated
electric system in accordance with determinations made from time to time by the
Operating Committee in order that an adequate power supply shall be available to
meet the requirements of the customers of the respective parties hereto at

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 9

Second Revised Rate Schedule FERC Number 138

 

 

the lowest cost consistent with a high degree of service reliability.

 

Section 5.2: With respect to its participation in this IIC, Southern Power
Company may have access to information regarding the operation of its own plants
or other generation resources (such as those acquired by contract) that it has
committed to the Pool (“Pool resources”), but it may not otherwise have access
to information regarding the operation of Pool resources of the other OPERATING
COMPANIES.

ARTICLE VI - INCORPORATION OF THE ALLOCATION METHODOLOGY

AND PERIODIC RATE COMPUTATION MANUAL

 

Section 6.1 – Incorporation of Manual: The mechanics and methods for determining
the charges for reserve sharing capacity and for energy purchased and sold
between the OPERATING COMPANIES, the monthly capability requirement
determinations, and the monthly billings and payments between the OPERATING
COMPANIES are described in detail in the Allocation Methodology and Periodic
Rate Computation Manual (“Manual”) attached hereto and incorporated herein by
reference. The Manual also supplies more detailed explanation of provisions of
this IIC and is necessary to effectuate its intent.

 

Section 6.2 – Purpose of Manual: The Manual contains a description of the
methodology and procedure used to calculate the charges provided for in this
IIC. The OPERATING COMPANIES recognize that the costs underlying these charges
will change during the term of this IIC for reasons such as changes in loads,
investment and expenses, as well as the addition of electric generating
resources. Thus, in order for the OPERATING COMPANIES to share equitably in the
costs

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 10

Second Revised Rate Schedule FERC Number 138

 

 

associated with this IIC, it will be necessary to revise or update, on a
periodic basis, the cost, expense, load and investment figures utilized in the
derivation of the charges hereunder. The Manual will serve as a formula rate
allowing for periodic revision of the charges to reflect changes in the
underlying cost components.

 

Section 6.3 – Revision of Charges and Regulatory Filings: The Manual provides
that charges derived by application of the formula rate will be shown on
Informational Schedules. Since the charges under this IIC will be computed in
accordance with the formula rate method and procedures established in the
Manual, these submissions will not be initial rates or changes in rates that
would require a filing and suspension under the Federal Power Act and the
applicable Rules and Regulations of the Commission. On or before November 1 of
each year, the Informational Schedules will be submitted to the Commission for
informational purposes to show the application of the formula rate and the
resulting charges. Work papers will also be included showing a detailed
application of the formula rate contained in the Manual.

 

Section 6.4 – Revision of Manual: If the Operating Committee determines that
revisions to the formula rate are appropriate or necessary, it will direct the
AGENT to file the revised Manual with the Commission in order to obtain timely
approval or acceptance thereof.

ARTICLE VII - INTERCHANGE CAPACITY

TRANSACTIONS BETWEEN THE OPERATING COMPANIES

 

Section 7.1 – Provision for Sharing of Temporary Surpluses or Deficits of
Capacity Between Operating Companies: It is a fundamental premise of this IIC
that each OPERATING COMPANY

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 11

Second Revised Rate Schedule FERC Number 138

 

 

is expected to have adequate resources to reliably serve its own obligations.
Nevertheless, the OPERATING COMPANIES recognize that in any given year one or
more of them may have a temporary surplus or deficit of capacity as a result of
coordinated planning or by virtue of load uncertainty, unit availability, and
other such circumstances. It is among the purposes of this IIC to share among
the OPERATING COMPANIES the benefits and burdens of their coordinated system
operations, including the cost associated with such capacity (“Reserve
Sharing”). Reserve Sharing among the OPERATING COMPANIES is accomplished
pursuant to transactions (referred to as “purchases” and “sales”) effectuated on
a monthly basis in accordance with ARTICLES IV and V of the Manual.

 

Section 7.2 – Charge for Monthly Reserve Sharing Among the OPERATING COMPANIES:
The OPERATING COMPANIES recognize that capacity reserves in the Pool are
predominantly made up of peaking plant or equivalent purchased resources.
Accordingly, the monthly charge for Reserve Sharing among the OPERATING
COMPANIES will be based on the most recently acquired peaking plant resource
that is available for year-round operation and scheduling. Each OPERATING
COMPANY’s monthly charge for reserve capacity sold to the Pool is developed in
accordance with the formula rate set out in ARTICLE V of the Manual. The monthly
capacity charge for each OPERATING COMPANY, as developed in accordance with such
formula rate, will be shown on Informational Schedules. Each selling OPERATING
COMPANY will sell at its charge shown on such Informational Schedules and the
buying OPERATING COMPANIES will purchase at the weighted average charge of the
sellers.

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 12

Second Revised Rate Schedule FERC Number 138

 

 

 

ARTICLE VIII - INTERCHANGE ENERGY TRANSACTIONS

BETWEEN THE OPERATING COMPANIES

 

Section 8.1 – Provision for Interchange Energy: Coordinated system operation,
utilizing principles of centralized integrated system economic dispatch, results
in energy transfers among the OPERATING COMPANIES. Such energy transfers are
accounted for on an hourly basis and are referred to as “Interchange Energy.”
The methodology for determining the amount of Interchange Energy supplied to or
purchased from the Pool is set out in ARTICLE II of the Manual. Interchange
Energy is composed of the following two categories: (i) Associated Interchange
Energy (energy purchased or sold to serve an OPERATING COMPANY’s obligations
other than those related to opportunity sales); and (ii) Opportunity Interchange
Energy (energy purchased or sold to meet an OPERATING COMPANY’s responsibility
for opportunity sales).

 

Section 8.2 – Charge for Interchange Energy: The charge for Interchange Energy
sales by an OPERATING COMPANY during any hour will be based on the variable
costs of the generating resources that are considered as having supplied the
Interchange Energy. The methodology for determining the charges for Associated
and Opportunity Interchange Energy sales to the Pool during any hour is set out
in ARTICLE III of the Manual.

ARTICLE IX - PROVISION FOR OTHER INTERCHANGE TRANSACTIONS

 

Section 9.1 – Assignable Energy: Assignable Energy is defined as energy derived
from internal sources or from OTHERS at a cost that renders it unusable from an
economic dispatch perspective.

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 13

Second Revised Rate Schedule FERC Number 138

 

 

Assignable Energy is assigned to one or more of the OPERATING COMPANIES
consistent with the purpose for which it is acquired. Such assignment will be
accomplished by first identifying the beneficiary (or beneficiaries) of the
Assignable Energy and then determining the appropriate share for each such
OPERATING COMPANY. For example, these shares might be based on a Peak Period
Load Ratio (“PPLR”) in proportion to the PPLRs of other beneficiaries or
weighted participation in a bilateral sale. Once assigned, Assignable Energy
will not be delivered to the Pool unless it becomes economically usable on the
integrated system.

 

Section 9.2 – Hydroelectric Operation During Periods of Minimum Steam
Operations: During certain periods of the year when unusually good flow
conditions prevail, certain steam generating units may be taken out of service
to increase the utilization of hydro energy. The OPERATING COMPANY having such
hydro generation may elect to take a fossil fired generating unit out of
service. In the alternative, if another OPERATING COMPANY takes a fossil fired
generating unit out of service for the purpose of utilizing such hydro energy,
the energy rate between the two OPERATING COMPANIES for that transaction will be
the average of the operation and maintenance cost of such hydro energy and the
variable cost of the fossil fired generating unit.

 

Section 9.3 – Tie-Line Frequency Regulation by Hydro Capacity: Tie-line load
control and frequency regulation by hydro involves additional costs because of
increased expenditures associated with such regulation. The charge for these
transactions is computed in accordance with the formula rate contained in
ARTICLE VI of the Manual.

 

Section 9.4 – Pool Transactions with OTHERS: Capacity and energy transactions
with OTHERS

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 14

Second Revised Rate Schedule FERC Number 138

 

 

that are entered into on behalf of the Pool will be governed by the following
principles:

Section 9.4.1 – Pool Purchases of Capacity and Energy: The AGENT may
periodically purchase capacity and energy from OTHERS for the benefit of the
integrated system. Such Pool purchases will initially be allocated at cost to
all OPERATING COMPANIES in proportion to their PPLRs, as provided for in ARTICLE
X of this IIC. Purchases so allocated may be sold as Interchange Energy when
they are economically usable on the integrated system. Adjustments may
thereafter be made in order to reconcile any inequitable effects of this process
among the OPERATING COMPANIES, with the intent being that none of the individual
OPERATING COMPANIES should be adversely impacted by a purchase that benefits the
system as a whole. These impacts will be determined through a system simulation
that calculates each OPERATING COMPANY’s cost of generation that is avoided by
the purchase. This avoided cost will be compared on an hourly basis to the cost
of the purchase. To the extent the avoided cost exceeds the purchase cost, the
effect is “positive” (i.e., cost savings) for that hour. These hourly results
will be summed to determine the effect on each OPERATING COMPANY for the day. In
situations where individual OPERATING COMPANIES are adversely impacted by a
purchase that benefits the system as a whole, such adverse impacts will be
offset through a proportional reduction in the positive net benefits realized by
the other OPERATING COMPANIES. In the event the net result for the day is
negative, that result is shared among the OPERATING COMPANIES on a PPLR basis.

Section 9.4.2 – Pool Sales of Capacity and Energy: The AGENT may from time to
time arrange for the sale to OTHERS of capacity and energy available to the Pool
at rates provided for in contracts or at rates mutually agreed upon. The
capacity and/or energy obligation for the sale, as

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 15

Second Revised Rate Schedule FERC Number 138

 

 

well as the associated cost, is allocated to each OPERATING COMPANY on a PPLR
basis. Payments by OTHERS are also distributed to the respective OPERATING
COMPANIES on the basis of PPLRs.

The Pool has the exclusive right to use generation resources committed to the
Pool (“Pool resources”) to engage in opportunity transactions with OTHERS that
would begin and end during the period from the current hour through Friday
(midnight) of the following week. Neither Southern Power Company nor any of the
other OPERATING COMPANIES can use Pool resources for its own benefit in those
wholesale opportunity markets. To the extent Southern Power Company engages in
other transactions solely for its own benefit, it must do so using personnel
(staff) separate from the personnel (staff) that conducts similar activities on
behalf of the other OPERATING COMPANIES.

ARTICLE X – UTILIZATION OF PEAK-PERIOD LOAD RATIOS

 

Section 10.1 – Certain Allocations and Payments to be Based on Peak-Period Load
Ratios: The AGENT is responsible for the annual development of Peak-Period Load
Ratios (“PPLRs”) for each of the OPERATING COMPANIES. These PPLRs will be
utilized for allocation of certain costs, payments, receipts and other
obligations, as provided for in this IIC or the Manual. The procedure and
methodology for developing the PPLRs are set out in ARTICLE I of the Manual and
the resulting PPLR values are shown on an Informational Schedule.

 

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 16

Second Revised Rate Schedule FERC Number 138

 

 

ARTICLE XI - TRANSMISSION SERVICE

 

Section 11.1 – Applicability of Network Integration Transmission Service:
Network Integration Transmission Service (“Network Service”) provides for the
integration, economic dispatch and regulation of current and planned Network
Resources to serve Network Load. Since the OPERATING COMPANIES integrate,
economically dispatch and regulate their generating resources to serve their
bundled and grandfathered native load (“Native Load”) pursuant to this IIC, the
associated use of the transmission system is in the nature of Network Service.
Except for provisions related to rates and charges, the transmission service
provided to these Native Load customers is comparable to Network Service under
the Open Access Transmission Tariff (“OATT”). Since the OPERATING COMPANIES’
Native Load is specifically included in the determination of the load used to
derive the charge for Network Service under the OATT, the OPERATING COMPANIES
are bearing a cost responsibility for transactions hereunder comparable to that
assigned to other Network Customers.

 

Section 11.2 – Transmission Service for Other Transactions: All transmission
service provided to any or all of the OPERATING COMPANIES (other than service to
their Native Load, as described in Section 11.1) is subject to the OATT in all
respects, including adherence to the same rates, terms and conditions applicable
to other market participants. Any such transmission service will be obtained
pursuant to the OATT and/or from other transmission providers. Southern Power
Company specifically commits to take all of its transmission service under the
OATT of Southern Companies or from other transmission providers.

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 17

Second Revised Rate Schedule FERC Number 138

 

 

ARTICLE XII - BILLING AND PAYMENT

 

Section 12.1 – Recording and Billing of Energy Transactions: Each OPERATING
COMPANY will transmit to the AGENT such data and other information for each hour
of the year as is necessary to develop accounting and monthly billing for the
various energy transactions specified under this IIC. The AGENT is responsible
for assembling all of the data and information and for preparing intercompany
energy billing for each month in accordance with the provisions of this IIC. The
bills shall contain such details as required to permit review and verification
by the OPERATING COMPANIES.

 

Section 12.2 – Month-End Adjustment of Daily Energy Determinations: It is
recognized that the sum of the daily totals of receipts and deliveries (which
are based on instantaneous integrated meters) will not exactly equal
corresponding amounts determined at month-end (which are based on accumulating
meters). Such differences in energy receipts and deliveries are billed or
credited to each OPERATING COMPANY at the average cost of Associated Interchange
Energy to the Pool for the month.

 

Section 12.3 – Billing for Reserve Sharing Transactions: The AGENT is
responsible for preparing a monthly bill to the OPERATING COMPANIES for all
capacity transactions related to Reserve Sharing, as contemplated by this IIC.
The bill shall contain such details as required to permit review and
verification by the OPERATING COMPANIES.

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 18

Second Revised Rate Schedule FERC Number 138

 

 

Section 12.4 – Billing and Payment Date: The AGENT renders all bills provided
for in this IIC not later than the 10th day of the billing month. All payments
by the OPERATING COMPANIES are made by the 20th day of the billing month.

 

Section 12.5 – Billing Corrections: If the AGENT discovers missing or erroneous
data of a material nature pertaining to prior billings, a correction adjustment
applicable to those billings will be based on the period affected by such
missing or erroneous data, but not to exceed forty-five (45) days from the date
of such discovery (“correction period”). If the correction period is forty-five
days, then the period actually used for the calculation will extend to the
beginning of the billing month in which the forty-five day period falls.
Interest does not accrue on any such adjustment. The resulting billing
correction will be applied as soon as practicable to the regular monthly bill.

 

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]



 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 19

Second Revised Rate Schedule FERC Number 138

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed
by their duly authorized representatives on the Operating Committee, which
signatures may be set forth on separate counterpart pages.

 

ALABAMA POWER COMPANY

 

By: /s/Jerry L. Stewart

Its Sr. V.P.

MISSISSIPPI POWER COMPANY

 

By: /s/Kimberly Flowers

Its VP Generation

 

 

 

 

 

GEORGIA POWER COMPANY

 

By: /s/Douglass E. Jones

Its Sr. VP

SOUTHERN POWER COMPANY

 

By: /s/Robert G. Moore

Its Sr. V.P.

 

 

 

 

 

GULF POWER COMPANY

 

By: /s/Penny Manuel

Its VP Generation

SOUTHERN COMPANY SERVICES, INC.

 

By: /s/William Paul Bowers

Its EVP

 



 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 20

Second Revised Rate Schedule FERC Number 138

 

 

ALLOCATION METHODOLOGY AND PERIODIC

RATE COMPUTATION PROCEDURE MANUAL

 

Section 0.0 – Description and Purpose of Manual: This Manual is provided for in
the Southern Company System Intercompany Interchange Contract (“IIC”) entered
into the 1st day of May, 2007, and contains a formula description of the
methodology and procedure used to calculate the charges under the IIC. The
Manual is divided into six (6) basic articles as follows:

ARTICLE I

-

Methodology for Determination of Peak-Period Load Ratios

 

 

 

ARTICLE II

-

Methodology for Determination of Amount of Interchange Energy Sold To and
Purchased From the Pool

 

 

 

ARTICLE III

-

Rates for Interchange Energy

 

 

 

ARTICLE IV

-

Methodology for Determination of Monthly Amount of Reserve Sharing Capacity To
Be Sold To or Purchased From the Pool

 

 

 

ARTICLE V

-

Rate for Monthly Reserve Sharing Capacity for Each Operating Company

 

 

 

ARTICLE VI

-

Rate for Tie-Line Load Control and Frequency Regulation by Hydro Facilities

 

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 21

Second Revised Rate Schedule FERC Number 138

 

 

ARTICLE I

METHODOLOGY FOR

DETERMINATION OF PEAK-PERIOD LOAD RATIOS

 

Section 1.1 – Provision for Peak-Period Load Ratios: This article of the Manual
establishes and provides for the annual derivation of Peak-Period Load Ratios
(“PPLRs”) that are utilized in energy and capacity transactions and in other
allocations as provided for in the IIC. These ratios are shown on Informational
Schedule No. 1.

 

Section 1.2 – Methodology for Determining Peak-Period Load Ratios: The Contract
Year in the IIC is defined as January 1st through December 31st. The peak period
is defined as the fourteen (14) hours between 7:00 a.m. and 9:00 p.m.
(Prevailing Central Time) of each weekday, excluding holidays.

 

The Peak-Period Load Ratios for the Contract Year are based upon the prior
year’s actual peak period energy in the months of June, July, and August for
each OPERATING COMPANY. The system peak period energy is equal to the sum of all
the OPERATING COMPANIES’ peak period energy, excluding: (i) opportunity
transactions with OTHERS that would begin and end during the period from the
current hour through Friday (midnight) of the following week; and (ii) any
energy sales transactions that are settled on a financial basis.

 

The Peak-Period Load Ratios are determined by dividing each OPERATING COMPANY's
summation of the June, July, and August actual weekday peak-period energy by the
total system June, July, and August actual weekday peak-period energy.



 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 22

Second Revised Rate Schedule FERC Number 138

 

 

ARTICLE II

METHODOLOGY FOR

DETERMINATION OF AMOUNT OF INTERCHANGE

ENERGY SOLD TO AND PURCHASED FROM THE POOL

 

Section 2.1 – Methodology for Determination of Amounts of Interchange Energy:
Interchange Energy is composed of the following two categories: (i) Associated
Interchange Energy (energy purchased or sold to serve an OPERATING COMPANY’s
obligations other than those related to opportunity sales); and (ii) Opportunity
Interchange Energy (energy purchased or sold to meet an OPERATING COMPANY’s
responsibility for opportunity sales).

Section 2.1.1 – Determination of Associated Interchange Energy: The amount of
Associated Interchange Energy purchased or sold is computed hourly on the basis
of the following:

1.

Net receipts and deliveries, which is the total of energy delivered by each
OPERATING COMPANY to all other OPERATING COMPANIES and to OTHERS, less the total
of energy received by each OPERATING COMPANY from all other OPERATING COMPANIES
and from OTHERS;

 

2.

Adjustments for schedules of the OPERATING COMPANIES and OTHERS, for energy
movements received from or delivered to sources within or outside the territory
of the OPERATING COMPANIES and settled for under arrangements made for such
energy movements;

 

3.

Adjustments for Opportunity Interchange Energy, as determined pursuant to
Section 2.1.2 below; and

4.

Adjustments to account for: (i) the effects of remote generation to which an
OPERATING COMPANY is entitled and remote load for which an OPERATING COMPANY is
responsible; and (ii) hydro energy losses due to tie-line frequency regulation.

 

Section 2.1.2 – Determination of Opportunity Interchange Energy: The amount of
Opportunity Interchange Energy purchased or sold is computed hourly for each
opportunity sale in

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 23

Second Revised Rate Schedule FERC Number 138

 

 

order to account for the difference between an OPERATING COMPANY’s
responsibility for an opportunity sale and the amount of energy actually
generated by that OPERATING COMPANY in connection with such sale.

ARTICLE III

RATES FOR INTERCHANGE ENERGY

 

Section 3.1 – Procedure for Economic Dispatch: Centralized economic dispatch is
accomplished by dispatching system generating resources and purchases to meet
the obligations of the OPERATING COMPANIES and to supply energy for sales to
OTHERS. System generating resources are dispatched based on marginal replacement
fuel cost, variable operation and maintenance expenses, in-plant fuel handling
costs, emission allowance replacement costs, compensation for transmission
losses, and other such energy related costs that would otherwise not have been
incurred. A purchase is recognized in economic dispatch on the basis of its
energy cost. The above-referenced cost components are collectively referred to
as the “variable dispatch cost.”

 

Section 3.2 – Associated Interchange Energy Rate: The Associated Interchange
Energy Rate, as determined for each hour, is based on the variable dispatch cost
of the incremental resource(s) that serve the collective obligations of the
OPERATING COMPANIES. For each hour, an OPERATING COMPANY supplying Associated
Interchange Energy to the Pool will receive a payment determined by multiplying
the applicable Associated Interchange Energy Rate by the quantity of
kilowatt-hours sold to the Pool. For each hour, an OPERATING COMPANY purchasing
Associated Interchange

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 24

Second Revised Rate Schedule FERC Number 138

 

 

Energy from the Pool will be charged an amount determined by multiplying the
Associated Interchange Energy Rate by the quantity of kilowatt-hours purchased
from the Pool.

 

Section 3.3 – Opportunity Interchange Energy Rate: The Opportunity Interchange
Energy Rate, as determined for each hour, is based on the variable dispatch cost
of the resources that supplied such energy in connection with a given
opportunity sale. This rate will be applied to each OPERATING COMPANY’s energy
obligation for that transaction to derive the payment due from such OPERATING
COMPANY. The resulting payments will then be used to reimburse the cost of the
OPERATING COMPANIES that supplied the Opportunity Interchange Energy.

Section 3.3.1 – Opportunity Interchange Energy Rates Related to Certain
Contracts and Other Obligations of the Operating Companies: The OPERATING
COMPANIES are currently obligated to supply various types of energy under
certain contracts with Florida Power & Light Company, Jacksonville Electric
Authority, Florida Power Corporation, and South Mississippi Electric Power
Association. For purposes of these contracts, the variable dispatch cost of
resources supplying the energy shall be the same as described in Section 3.1 of
the Manual, except that blended replacement fuel cost will be used instead of
marginal replacement fuel cost.

 

Section 3.4 – Variable Operation and Maintenance Expenses For Fossil Fired
Units: The variable Operation and Maintenance expenses for fossil fired units
for the Contract Year are derived by summing the following budgeted/forecasted
components for each unit: (i) all operating material, non-labor, and on-site
contract labor charged to FERC Accounts 502 and 505 (Fossil Steam); and (ii) all
maintenance material, non-labor, and contract labor charged to FERC Accounts 512
and 513

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 25

Second Revised Rate Schedule FERC Number 138

 

 

(Fossil Steam), and 553 (Combustion Turbine). These budgeted expense estimates
may be levelized over the major maintenance cycle of a particular unit or set of
units. The estimated expenses are divided by the estimated net energy output of
each unit to convert the values to dollars per megawatt-hour. The variable
Operation and Maintenance expense for each fossil fired unit is shown on
Informational Schedule No. 2 for the Contract Year.

Section 3.4.1 – In-Plant Fuel Handling Costs for Fossil Fired Units: In-Plant
fuel handling costs for each fossil fired unit for the Contract Year are based
on the budgeted/forecasted expenditures for in-plant fuel handling expenses
charged to FERC Account 501. These budgeted expense estimates may be levelized
over the major maintenance cycle of a particular unit or set of units. The
estimated expenses are divided by the estimated net energy output of each unit
to convert the values to dollars per megawatt-hour. The in-plant fuel handling
cost for each fossil fired unit is shown on Informational Schedule No. 2 for the
Contract Year.

 

Section 3.5 – Blended Replacement Fuel Cost: Blended replacement fuel costs are
determined monthly by the AGENT and are defined as the weighted average cost,
escalated for the current dispatch period, of fuel receipts for the previous
month (both long-term contract and spot market receipts) and the projected fuel
receipts for the current month.

 

Section 3.6 – Marginal Replacement Fuel Cost: Marginal replacement fuel costs
for coal are determined at least monthly by the AGENT and reflect the current
market price for additional coal needed at a generating facility at the time of
such need. For natural gas or oil-fired units, the marginal replacement fuel
costs are updated each business day based upon next day market prices.

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 26

Second Revised Rate Schedule FERC Number 138

 

 

Section 3.7 – Emission Allowance Replacement Costs: The replacement costs of
emission allowances are determined at least monthly by the AGENT and reflect the
current market value of such allowances.

 

Section 3.8 – Revisions in Methodologies: The procedures described in Sections
3.6 and 3.7 will be periodically reviewed by the AGENT and may be revised upon
the approval of the Operating Committee.

ARTICLE IV

METHODOLOGY FOR DETERMINATION OF

MONTHLY AMOUNT OF RESERVE SHARING

CAPACITY TO BE SOLD TO OR PURCHASED FROM THE POOL

 

Section 4.1 – Formula for Determination of Monthly Reserve Sharing Capacity
Sales/Purchases: The monthly capacity sale to or purchase from the Pool for each
OPERATING COMPANY for reserve sharing purposes is determined from the following
formula:

CS or CP

=

RS - R

Where:

 

 

CS or CP

=

Capacity sales to the Pool (CS) or capacity purchases from the Pool (CP) by an
OPERATING COMPANY for reserve sharing purposes. A negative value indicates a
sale to the Pool and a positive value indicates a purchase from the Pool.

 

 

 

RS

=

Reserve responsibility for each OPERATING COMPANY (See Section 4.1.1).

 

 

 

R

=

Reserve capacity for each OPERATING COMPANY (See Section 4.1.2).

Section 4.1.1 – Reserve Responsibility (RS): The responsibility for the reserve
capacity on

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 27

Second Revised Rate Schedule FERC Number 138

 

 

the integrated electric system is allocated among the OPERATING COMPANIES on the
basis of peak hour load ratios for each month.

RS

=

L/L' x R

Where:

 

 

RS

=

Reserve responsibility for each OPERATING COMPANY.

 

 

 

L

=

Monthly peak hour load responsibility of each OPERATING COMPANY (See Section
4.3).

 

 

 

L'

=

Monthly peak hour load of the integrated electric system (See Section 4.3).

 

 

 

R

=

Sum of the reserve capacity for all of the OPERATING COMPANIES.

 

Section 4.1.2 – Reserve Capacity (R): The reserve capacity for each of the
respective OPERATING COMPANIES is determined monthly by the following formula:

R

=

C - CR

Where:

 

 

C

=

Total capacity available to the OPERATING COMPANY (See Section 4.2).

 

 

 

CR

=

Total capacity required to meet reliably the OPERATING COMPANY’s load
responsibility.

 

The capacity required to meet the OPERATING COMPANY’s load responsibility is
determined by the following formula:

CR

=

LC + LCR

Where:

 

 

LC

=

Portion of the total capacity required to meet reliably the OPERATING COMPANY’s
load responsibility that is available for load service (“available portion”).

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 28

Second Revised Rate Schedule FERC Number 138

 

 

 

LCR

=

Portion of the capacity required to meet reliably the OPERATING COMPANY’s load
responsibility that is unavailable for load service for any reason (including
forced outage, partial outage or maintenance outage) during the ten (10) highest
system peak hours during each month averaged over the most recent three-year
period (“unavailable portion”). These unavailable portions of capacity are
determined by identifying unavailability specific to each individual OPERATING
COMPANY by each generation type. Individual OPERATING COMPANY unavailability
factors for each type of generating capacity will be applied to their respective
owned resources in determining their unavailable capacity associated with load
service.

 

The available portion of the total capacity is determined from the following
formula:

 

LC

=

RPS + DSO + Cha + Cna + Coa

Where:

 

 

RPS

=

Reserved contract purchases from and sales to OTHERS.

 

 

 

DSO

=

Demand side option equivalent capacity.

Cha

=

Total conventional hydro capacity less the unavailable portion of conventional
hydro capacity.

 

 

 

Cna

=

Total nuclear capacity less the unavailable portion of nuclear capacity.

 

 

 

Coa

=

Total available pumped storage hydro, coal, combustion turbine, combined cycle,
oil and gas steam, and purchased resource capacity required to meet the
remaining portion of the OPERATING COMPANY’s load responsibility, calculated as:
L - RPS - DSO - Cha - Cna.

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 29

Second Revised Rate Schedule FERC Number 138

 

 

 

The unavailable portion of the total capacity is determined from the following
formula:

 

 

LCR

=

Chu + Cnu + (Coa/(1 - (Cou/Cot)) - Coa)

 

Where:

 

 

 

Chu

=

Unavailable portion of conventional hydro capacity.

 

Cnu

=

Unavailable portion of nuclear capacity.

 

Cou

=

Total unavailable pumped storage hydro, coal, combustion turbine, combined
cycle, oil and gas steam, and purchased resource capacity.

 

 

 

 

 

Cot

=

Total pumped storage hydro, coal, combustion turbine, combined cycle, oil and
gas steam, and purchased resource capacity.

 

Section 4.2 – Determination of Capacity Available to Each OPERATING COMPANY (C):
The capacity available to each OPERATING COMPANY is determined monthly as the
sum of available owned, leased, purchased or otherwise available generating
units, reserved contract purchases from and sales to OTHERS, and seasonal or
other power exchanges, all as established by the Operating Committee as part of
the coordinated planning process. The capacity available is determined from the
following formula:

C

=

Cc + Cn + Cog + Ccc + Cp + Cct + Ch + Cpsh + DSO + RPS + PRC

Where:

 

 

Cc

=

Coal capacity.

Cn

=

Nuclear capacity.

Cog

=

Oil and gas steam capacity.

Ccc

=

Combined cycle capacity

Cp

=

Peak Load capacity.

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 30

Second Revised Rate Schedule FERC Number 138

 

 

 

Cct

=

Combustion turbine capacity.

Ch

=

Conventional hydro capacity.

Cpsh

=

Pumped storage hydro capacity.

DSO

=

Demand side option equivalent capacity.

RPS

=

Reserved contract purchases from and sales to OTHERS.

 

PRC

=

Purchased resource capacity.

 

The components of the above formula shall be computed as detailed below. The
capability demonstrated in accordance with such procedures shall be used in
establishing the following year's capacity values. Where seasonal references are
made, the seasons shall be defined as follows: Summer (June through September);
Fall (October through November); Winter (December through February); and Spring
(March through May).

Section 4.2.1 – Certified Rating: The production officer at each OPERATING
COMPANY will certify the full load capability of each coal electric generating
unit (excluding units from which Unit Power Sales and other similar bulk power
sales are made), oil and gas steam electric generating unit, combined cycle
unit, and combustion turbine unit. Southern Nuclear Operating Company will
certify the capability of each nuclear steam electric generating unit. These
certified ratings (“Full Load” ratings) shall represent the full load capability
expected to be available continuously on a daily basis, under normal operating
conditions, with all units at a given plant operating concurrently. Where
appropriate, certified ratings shall be adjusted to reflect cogeneration and
seasonal impacts. The production officer at each OPERATING COMPANY will also
certify the peak load capability of

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 31

Second Revised Rate Schedule FERC Number 138

 

 

generating units demonstrating such capability (“Peak Load” capability). The
Peak Load capability shall represent the additional amount of generation
obtained for a limited period of time by operating all units at a given plant
concurrently and under conditions such as, but not limited to, overpressure,
valves wide open and top feedwater heaters out of service. These unit ratings
will be included in the informational filing submitted in accordance with
ARTICLE VI of the IIC.

Section 4.2.2 – Coal (Cc)and Nuclear (Cn) Capacity: The Full Load rating of each
coal and nuclear steam electric generating unit shall be based on the unit's
capability during hours when such unit demonstrates full output during the
months of June through August, adjusted for any temporary identifiable
deratings.

Section 4.2.3 – Oil and Gas Steam Capacity (Cog): The Full Load rating of each
oil and gas steam electric generating unit shall be based on the unit's
demonstrated capability during hours when such unit demonstrates full output
during the months of June through August, adjusted for any temporary
identifiable deratings.

Section 4.2.4 – Combined Cycle Capacity (Ccc): The Full Load rating of combined
cycle generating units shall be based on the unit's demonstrated capability
during hours when such unit demonstrates full output during the months of June
through August, adjusted for any temporary identifiable deratings. During the
other months, an adjustment will be made to the Full Load rating to reflect the
unit's capability at expected ambient temperatures for such non-summer period.

Section 4.2.5 – Combustion Turbine Capacity (Cct): The Full Load rating of
combustion turbine units is based on the demonstrated output of such unit and
the manufacturer's base design curve rating. Combustion turbine units shall
demonstrate daily sustained capability during the

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 32

Second Revised Rate Schedule FERC Number 138

 

 

months of June through August, adjusted for any temporary identifiable
deratings. During the fall, winter and spring, adjustments will be made to the
Full Load rating to reflect the unit's capability at expected seasonal ambient
temperatures.

Section 4.2.6 – Peak Load Capacity (Cp): The Peak Load capacity of demonstrating
generating units shall be the additional amount of generation obtained by
operating all units at a given plant concurrently and under conditions such as,
but not limited to, overpressure, valves wide open and top feedwater heaters out
of service. The Peak Load capacity shall be based on such unit's demonstrated
capability during hours when the unit demonstrates peak load capability during
the months of June through August, adjusted for temporary identifiable
deratings.

Section 4.2.7 – Conventional (Ch) and Pumped Storage (Cpsh) Hydro Capacity: For
purposes of the IIC, hydro capability is the average simulated generation during
eight (8) consecutive hours occurring on five (5) consecutive weekdays using the
average water inflows from historical data. The simulation process utilizes
maximum (full) gate setting and best (most efficient) gate setting to determine
the capability of the hydro facilities. The capability for the months
June-August is the summer maximum gate simulated rating. For the months
December-May, the capability is the winter maximum gate simulated rating. The
capability of the months September-November is the summer best gate simulated
rating. To the extent that an OPERATING COMPANY can demonstrate that a hydro
facility can actually achieve the maximum gate rating during the fall months,
the capability of such hydro facility will be the maximum gate rating.

Section 4.2.8 – Active Demand Side Options – Equivalent Capacity (DSO): The
equivalent capacity of each active demand side option for each month of the
calendar year is determined from

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 33

Second Revised Rate Schedule FERC Number 138

 

 

the following formula:

DSO

=

[(Cv x ICE) / (1 -(%TL/100))] x A

Where:

 

 

DSO

=

Demand side option equivalent capacity.

Cv

=

Contracted value.

ICE

=

Incremental capacity equivalent factor.

%TL

=

Six (6) percent incremental transmission losses.

 

 

 

A

=

Availability Factor.

The Incremental Capacity Equivalent Factor is a measure of the effect of a
demand side option on generating system reliability. The Availability Factor is
a measure of the probability of an active demand side option being available at
the time it is needed.

Section 4.2.9 – Reserved Contract Purchases and Sales (RPS): Reserved contract
purchases and sales for any month include all contracted capacity purchases from
and sales to OTHERS for which there are underlying reserves.

Section 4.2.10 – Purchased Resource Capacity (PRC): Purchased resource capacity
includes all purchased capacity for which an underlying generating resource is
identified and may represent any type of capacity (e.g., combined cycle).

Section 4.3 – Determination of Peak Hour Load Responsibility of Each OPERATING
COMPANY (L): The monthly peak hour load responsibility of each OPERATING COMPANY
is determined by the following formula:

L

=

L' x La/100

Where:

 

 

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 34

Second Revised Rate Schedule FERC Number 138

 

 

 

L'

=

Monthly ten (10) highest hour average load of the integrated electric system.

 

 

 

La

=

Monthly average percent contribution of each OPERATING COMPANY’s ten (10)
highest hour average loads to the sum of those loads for all OPERATING COMPANIES
for the most recent three-year period.

 

Section 4.4 – Recognition of Resource Additions or Deletions: For additions or
deletions of capacity resources for the coming year, an adjustment will be made
in the capability resources of the appropriate OPERATING COMPANY based upon the
actual date of the addition or deletion (e.g., commercial operation, retirement,
purchase, or sale); provided, however, that the adjustment will not be made in a
month earlier than that originally established by the Operating Committee
pursuant to the coordinated planning process. If the actual date is on or before
the 15th day of the month, the capacity adjustment begins in that month. If the
actual date is beyond the 15th day of the month, the capacity adjustment begins
in the following month.

 

Section 4.5 – Capacity Outside of the Coordinated Planning Process: If an
OPERATING COMPANY has capacity that was not established by the Operating
Committee as part of the coordinated planning process, such capacity will not be
included as capacity available to the OPERATING COMPANY (pursuant to Section 4.2
of this Manual) for reserve sharing purposes (“unrecognized capacity”).
Notwithstanding the foregoing, if an OPERATING COMPANY’s monthly capacity/load
ratio, as determined by comparing its available capacity (pursuant to Section
4.2 of this Manual) with its load responsibility (pursuant to Section 4.3 of
this Manual), is less than

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 35

Second Revised Rate Schedule FERC Number 138

 

 

the comparable ratio for the aggregate system (excluding the load responsibility
and available capacity of the subject OPERATING COMPANY), then unrecognized
capacity (up to an amount that will make these ratios comparable) will be
designated as capacity available to that OPERATING COMPANY for that month.

ARTICLE V

RATE FOR MONTHLY RESERVE SHARING

CAPACITY FOR EACH OPERATING COMPANY  

 

Section 5.1 – Provision for Monthly Capacity Rate for Reserve Sharing: This
article of the Manual establishes the formula rate for deriving the monthly
reserve sharing capacity charge for each OPERATING COMPANY based on its most
recently installed peaking facilities (or equivalent purchased resources)
available for year-round operation or scheduling. OPERATING COMPANIES that have
not installed or purchased such facilities or resources within the last five (5)
years will utilize the weighted average rate of all the OPERATING COMPANIES that
have installed or purchased such facilities or resources. In the event none of
the OPERATING COMPANIES have installed or purchased such facilities or resources
within the last five (5) years, the rate of the last facility or resource
installed or purchased by any of them will be utilized for all OPERATING
COMPANIES. The monthly reserve sharing capacity charges are utilized in the
determination of payments to the Pool by the OPERATING COMPANIES purchasing
capacity during the month and receipts from the Pool by the OPERATING COMPANIES
selling capacity during the month. Each OPERATING COMPANY that sells reserve
sharing capacity to the Pool will receive a payment based on the product of the
amount of net capacity sales (CS) times that OPERATING

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 36

Second Revised Rate Schedule FERC Number 138

 

 

COMPANY’s monthly capacity rate. Each deficit OPERATING COMPANY will make
payments to the Pool based on the product of the amount of net reserve sharing
capacity purchased (CP) times the weighted average cost of such capacity sold to
the Pool during the month. The monthly reserve sharing capacity rate of each
OPERATING COMPANY for each month of the Contract Year is shown on Informational
Schedule No. 3. Such rates will be revised in accordance with this Manual and
the IIC in subsequent contract years.

 

Section 5.2 – Derivation of Monthly Capacity Costs of Each OPERATING COMPANY:
The derivation of the monthly capacity costs of each OPERATING COMPANY, as used
for purposes of the reserve sharing capacity rate, is based on one of the
following: (i) the capacity cost of the most recently added peaking facility;
(ii) the capacity cost of the most recent equivalent purchased resource; or
(iii) the weighted system average of the capacity costs of the most recently
added peaking facilities or equivalent purchased resources.

 

The monthly reserve sharing capacity rate of each OPERATING COMPANY for an
installed peaking facility under subpart (i) will be determined by the following
formula:

R1

=

(I x LFCC/100/C1) x MCWF

Where:

 

 

R1

=

Monthly charges for peaking

 

 

facility ($/kW-Month).

 

 

 

I

=

Gross investment in peaking facility ($).

 

 

 

LFCC

=

16.3%, levelized fixed capacity charge.

 

 

 

C1

=

Peaking facility’s rated production capability (kW), as determined by Section
4.2 of this Manual.

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 37

Second Revised Rate Schedule FERC Number 138

 

 

 

 

 

 

MCWF

=

Monthly Capacity Worth Factor for the applicable month.

 

 

The AGENT may periodically re-evaluate the monthly capacity worth factors based
upon evaluations of system reliability. The governing MCWFs will be included in
the Informational Schedules submitted in accordance with ARTICLE VI of the IIC.

 

For purposes of subpart (ii), the monthly reserve sharing capacity rate of each
OPERATING COMPANY for an equivalent purchased resource will be the annual
capacity rate ($/kW-Year) paid for such resource, multiplied by the applicable
MCWF.

 

For purposes of subpart (iii), the monthly reserve sharing capacity rate will be
the weighted system average of the costs of the most recently added peaking
facilities (as determined for purposes of subpart (i)) or equivalent purchased
resources (as determined for purposes of subpart (ii)), multiplied by the
applicable MCWF.

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 38

Second Revised Rate Schedule FERC Number 138

 

 

Section 5.3 – Monthly Reserve Sharing Capacity Rate To Be Adjusted For
Production Resource Change: If a peaking facility or an equivalent purchased
resource of an OPERATING COMPANY is placed in commercial operation or available
for scheduling by the 15th day of the month established by the Operating
Committee as part of the coordinated planning process, the budgeted investment
cost or annual capacity rate will be used in the determination of the monthly
reserve sharing capacity rate for such OPERATING COMPANY for that and subsequent
months of the calendar year. If the facility or resource is not placed in
commercial operation or available for scheduling by the 15th day of such month,
the cost basis established under Section 5.2, as used to derive the monthly
reserve sharing capacity rate for the previous month, will remain in effect
until the month in which the facility or resource is in commercial operation or
available for scheduling on or before the 15th day.

ARTICLE VI

RATE FOR TIE-LINE LOAD CONTROL AND

FREQUENCY REGULATION BY HYDRO FACILITIES

 

Section 6.1 – Provision for Hydro Regulation Energy Losses: Because of energy
losses from hydro regulation, the OPERATING COMPANIES supplying this service are
deprived of hydro energy. To distribute equitably this loss of energy among the
OPERATING COMPANIES in accordance with size of loads regulated and to compensate
the OPERATING COMPANIES for regulating services rendered, adjustments in billing
determinations are necessary. Hydro energy losses actually incurred by
regulating OPERATING COMPANIES during each day are replaced by the Pool at zero
cost, and the AGENT allocates such energy losses to all OPERATING COMPANIES in
accordance with Peak-Period Load Ratios. Energy lost during high-flow periods is
replaced during the period in

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 39

Second Revised Rate Schedule FERC Number 138

 

 

which such losses occur, and energy lost from poorer efficiencies during normal
and low-flow periods is replaced during the 14-hour peak period since hydro
energy so lost could have been retained in storage and generated during this
period.

 

Section 6.2 – Provision for Increases in Cost Due to Hydro Regulation: Payments
are made to hydro regulating OPERATING COMPANIES for each hour of such
regulation for the increase in operating and maintenance expenditures for
governor mechanisms and water turbine parts, and these expenses are allocated to
all OPERATING COMPANIES in accordance with Peak-Period Load Ratios. Such
payments are calculated using actual expenses incurred through the last calendar
year available, adjusted to current-year dollars, for the cost of labor,
engineering and supervision, and materials and supplies in the following FERC
Accounts: 544-10, Generator and Exciters; 544-20, Hydraulic Turbines and
Settings; 544-40, Governors and Control Apparatus; and 544-50, Powerhouse Remote
Control Equipment. The basis for hourly payments is the difference in the
average hourly costs for regulating plants and non-regulating plants, expressed
in the following formula:

Hourly Charge

=

[MCW - (MCWO/HWO) x MCWH]/HOR

Where:

 

 

MCW

=

Summation of costs for regulating plants.

 

 

 

MCWO

=

Summation of costs for non-regulating plants.

 

 

 

HWO

=

Summation of hours for non-regulating plants.

 

 

 

MCWH

=

Summation of hours for regulating plants.

 

 

 

HOR

=

Summation of hours in the regulating mode for regulating plants.

 

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).

 



--------------------------------------------------------------------------------



 



Southern Company Services, Inc.

Original Sheet No. 40

Second Revised Rate Schedule FERC Number 138

 

 

The regulating OPERATING COMPANIES shall supply the AGENT an hourly statement of
energy losses incurred in providing hydro regulating services. Such statement
should include sufficient detail to permit review and verification by the AGENT.

 

Section 6.3 – Regulation by Pumped Storage Hydro Projects: It is understood that
pumped storage hydro projects owned by the OPERATING COMPANIES may also be used
for regulation of the integrated electric system. In such event, the hourly
charge for such regulation will be the same charge derived under the formula
contained in Section 6.2 hereof.

 

Section 6.4 – Provision for Increases in Cost Due to Hydro Scheduling: Because
the use of hydro resources for tie-line load control and frequency regulation
does not allow the hydro energy to be scheduled in the most cost effective
manner, less economic gains are achieved than would have been if the hydro
energy had been used to displace only the highest cost other energy sources. The
difference in actual displacement costs represents the value of the lost
economic opportunity by the owning OPERATING COMPANY by such use of hydro
energy, or the costs of providing higher cost energy. The AGENT shall allocate
such costs to all the OPERATING COMPANIES in accordance with Peak-Period Load
Ratios.

 

 

[END OF MANUAL]

 

 

Issued by: Charles D. Long, IV, V.P., Fleet Operations & Trading

Effective: May 1, 2007

Issued on: May 18, 2007

 

Filed pursuant to order dated April 19, 2007 accepting compliance filing in
Docket Nos. EL05-102, et al., Southern Company Services, Inc., 119 FERC ¶ 61,065
(2007).